Title: To Benjamin Franklin from Dumas, 3 September 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La haie 3e Sept. 1778.
Le sujet de la présente est une affaire très délicate, qui me fait prendre le parti de vous l’adresser en particulier, afin de laisser à votre sagesse toute la liberté de la peser, et de voir ce qu’il sera à propos de laisser connoître et faire.

Les Etats sont rassemblés depuis hier. J’ai vu notre Ami. Il a commencé par me faire part de la démarche suivante qu’il vient de faire. Un Marchand d’Amsterdam est venu lui parler, pour savoir si la Régence d’Amsterdam seroit disposée à faire favoriser les liaisons naissantes directes entre les sujets de cette Rep. et celle des Etats-Unis de l’Amérique, qu’il s’étoit trouvé par hazard à Francfort avec Mr. Lee, l’un des Plénipotentiaires des Etats-Unis de l’Am., chargé de faire un emprunt d’environ 700,000 florins à Amsterdam, et que lui, Marchand, seroit bien aise de contracter pour avoir le débit de ce papier, si la Régence d’Amst. vouloit témoigner, par une déclaration qu’il feroit parvenir à Mr. Lee, ses dispositions de favoriser, en tout ce qui dépendroit d’elle, l’amitié et le commerce entre les sujets réciproques. Mr. V. B.[van Berckel], bien aise de profiter de l’occasion qui se présentoit pour faire déclarer la Régence d’Amsterdam, s’est fait autoriser par elle à donner une telle déclaration, pour être envoyée à Mr. Lee comme à un Plénipotentiaire compétent, dans la persuasion que le Marchand étoit véridique, jointe à la supposition qu’il étoit bien instruit. Après ce récit, Mr. V. B. m’a sommé de lui dire mon sentiment sur le tout, et ce que j’en savois. J’ai répondu, que je ne connoissois d’autres Plénipotentiaires que ceux qui, comme il le savoit lui-même, sont à Paris, à la tête desquels est Mr. Franklin, auxquels je rendois compte en détail, ainsi qu’à l’hon. Congrès en substance, de tout ce qui passoit par mes mains, pour remplir les devoirs de l’Agence et de la Confiance, dont le très-hon. Congrès m’avoit honoré directement depuis 1775, dont il m’honorait encore, et dont j’osois croire que je serois toujours digne; qu’a la vérité j’étois en correspondance amicale avec Mr. Wm. Lee, dans laquelle j’avois tâché de lui rendre des services personnels, tels que je serois toujours prêt à en rendre à tous les Américains, et à lui sur-tout, comme au frere de Mr. A. Lee Plénipotentiaire, et de Mr. R. H. Lee Membre du Congrès et l’un des Membres actuels du Committé des affaires étrangeres; mais que je n’étois point instruit de la nature de sa mission et de ses opérations; que quant à une négociation d’emprunt, je croyois devoir lui dire en confidence que le dessein en étoit formé et seroit, selon toute apparence, bientôt exécuté; que le domicile de cette négociation étoit arrêté, et les contractants, qui s’en chargeroient à Amsterdam, choisis; que je savais cela de la bouche de ces contractants, de la véracité desquels il m’étoit impossible de douter; que quant à la déclaration remise au Marchand pour Mr. Lee, il convenoit que Mr. V. B. m’en remît une tout pareille, dont j’enverrois une Copie de sa part aux Plénipotentiaires à Paris, et une autre Copie dans le premier paquet que j’expédierois pour le Congrès. Il m’a donné parole de le faire, dès qu’il sera de retour à Amsterdam. Enfin il m’a témoigné s’interesser pour le Marchand qui a fait l’ouverture, comme pour un homme qui ne devoit pas souffrir du mal-entendu, s’il y en avoit. Je lui ai donné parole à mon tour, que dès qu’il en sera temps, j’adresserai ce Marchand aux personnes qui seront chargées de la négociation de la part du Congrès par Messrs. les Plenipotentiaires afin qu’il puisse souscrire pour telle somme qu’il jugera à propos, et Mr. V. B. est content de cela; comme aussi, de vous faire parvenir, Monsieur, à l’avenir, directement, par mes mains, et point par d’autres, tout ce qui pourra contribuer à cimenter les liaisons desirées de part et d’autre: chose qu’il m’a avoué après cela lui avoir été conseillée comme convenable et importante, par une personne de grand poids, à qui il avoit eu occasion de parler de la déclaration accordée.
J’ajouterai à tout cela, que s’il y avoit dans cette démarche un peu de précipitation, il ne faut l’attribuer qu’à la peur salutaire que je n’ai cessé d’imprimer, et à l’empressement, qui en est une conséquence naturelle, de Mr. V. B., de saisir les occasions, pour prévenir toute impression désavantageuse que les Anglois voudroient donner des Hollandois, afin de les faire exclure, ou traiter moins favorablement, dans un Traité de paix.
Le très-hon. Congrès a dans ses dépôts mon serment de fidélité dans la premiere dépêche que j’ai eu l’honneur de lui écrire. C’est en conséquence de ce serment, et par conséquent sans acception de personne, que je crois remplir mon devoir, en vous rendant le compte ci-dessus. Du reste, je me repose, quant à mon sort, avec une parfaite confiance, sur la justice et sur la magnanimité des Etats-unis, que j’ai le bonheur de servir, et sur votre affection, que je mériterai toute ma vie par le respect et l’attachement avec lequel je suis véritablement, Monsieur Votre très humble et très obéissant serviteur
Dumas
Paris à S. E. Mr. le D. Franklin, Min. Plenip. des Etats-Unis de l’Am.


Dans ce moment, je viens de recevoir avis de notre bon Chevalier [Georges Grand], que les titres nécessaires pour ouvrir la négociation, sont en chemin, et attendus tous les jours, et qu’il m’informera du moment de leur arrivée. Tant mieux. J’ai compris par quelques mots échappés, que bien des gens, et des premiers d’Amst. prendront de ce papier avec avidité. Mais une concurrence dans cette conjoncture, sans réussir au gré de ceux qui l’entreprendroient, ne feroit que nuire au tout.
Permettez-moi, Monsieur, d’espérer, que lorsqu’il sera temps de faire des Eclats, ce sera vous que je verrai venir ici recueillir la gloire de mettre la derniere main à la grande oeuvre.

 
Notation: Dumas Sept 3. 78
